Citation Nr: 1440234	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1969 and from August 1969 to March 1972.  The Veteran also had subsequent service in the Wyoming Air National Guard with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) from February 1974 to January 1996.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is of record.

In February 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  It now returns for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional treatment records pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma.

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is related to in-service acoustic trauma.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during active duty, specifically from being stationed as an M-60 and 50 Cal machine gun range officer, 81 mm mortar platoon leader, and numerous hours on the rifle range, as well as noise exposure from 22 years of service in the Wyoming Air National Guard.  See November 2007 Written Statement.



The Veteran's MOS in service was Infantry Unit Commander, so his acoustic trauma is conceded.  See Form DD 214.  See also DOD Duty MOS Noise Exposure Listing; VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  VA was unable to locate the Veteran's service complete treatment records (STRs) from his periods of active duty.  See July 2008 Formal Finding of Unavailability; March 2013 National Personnel Records Center (NPRC) Response to VA Request for Information.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

While the Veteran's STRs from his active service are absent from the record, the Board observes that STRs from the Veteran's National Guard service, including physical examinations dated in 1973, 1977, 1981, 1985, 1989, 1990, and 1992, are found in the record, and notably, reflect diagnoses of high frequency hearing loss bilaterally.  See June 1990 Report of Medical Examination; October 1992 Report of Medical Examination (both noting "high frequency hearing loss" to be included in the Veteran's "Diagnoses and Defects").

VA examiners in March 2009 and March 2013 diagnosed bilateral sensorineural hearing loss in the frequency range of 500 to 4,000 Hertz, as well as bilateral tinnitus.  However, both examiners opined that these conditions were less likely as not caused by or a result of an event in military service, as his hearing as reflected in the November 1973 National Guard entrance examination showed essentially normal hearing, and despite finding "mild hearing loss at 6k Hz." on the left.  See March 2013 VA examination report; see also March 2009 VA examination Report (classifying the Veteran's hearing loss following his active service, as measured in November 1973, as "non-disabling").  



However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, including specifically declining auditory acuity, since his active service.  See August 2007 VA Audiology Consultation Report (noting the Veteran's assertions of hearing loss beginning during active service and noting noise exposure as a "platoon office and grenade officer" during active service, and subsequently as a National Guardsman); December 2012 Board Hearing Testimony (noting the steady decline in hearing acuity since his discharge from active service as reflected in his periodic National Guard audiometric testing).  See, too, Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, a VA treatment record dated in March 2001 shows that he described decreased hearing acuity since "[h]e was around mortar fire and 50 caliber machine guns," so during his active service.  This statement was made approximately six years prior to the time that he submitted a claim for service connection, lending further credence to his assertions.  The Board thus finds the Veteran to be credible.  Accordingly, his report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss will be granted.

Likewise, the Board is also granting the Veteran's claim for service connection for tinnitus.  He is competent to describe his symptoms of tinnitus and the Board finds these statements credible.  See August 2007 VA Audiology Consultation Report; March 2009 VA Examination Report; December 2012 Board Hearing Testimony; March 2013 VA Examination Report.  Although the VA examiners provided an opinion that the tinnitus was not related to service, both examiners related his tinnitus to his hearing loss.  See 38 C.F.R. § 3.310.  See, too, March 2009 VA Examination Report; March 2013 VA Examination Report.  The Board finds that the evidence is in equipoise regarding this issue as well; therefore, again resolving doubt in the Veteran's favor, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


